FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Also, an English translation has been received on November 21, 2022 with a signed verification of translation.  Therefore, the priority has been perfected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109842444 cited in IDS filed on 16 March 2021, machine translation provided) in view of Zheng et al. (US Publication 2020/0124650).
In regard to claim 1, Li et al. discloses a frequency spectrum detection system (paragraphs 2 and 4, as well as paragraph 12), comprising: 
a frequency-scan light source (figure 1; laser 1 paragraph 11 – all references will be to figure 1 unless specified otherwise), a phase modulator (3 paragraph 11), an optical filter (photonic filter described in paragraph 16), an optical fiber (4, paragraph 11), a photodetector (7, paragraph 11), a power divider (8, paragraph 11), an electric amplifier (10, paragraph 11), a combiner (element 5, this is broadly a combiner, but not the same as claimed as described in the ‘Li et al. does not disclose’ section below), an electric filter (10, attenuator – paragraph 11), and an oscilloscope (11, intensity modulator – see paragraph 11), wherein, 
a ring-shaped optoelectronic oscillator resonant cavity is defined by the frequency-scan light source, the phase modulator, the optical filter, the optical filter, the photodetector, and the electric amplifier together (see figure 1, all the elements of the structure form a ring shape/loop resonant structure) the optoelectronic oscillator resonant cavity being configured to generate a frequency-scan signal with adjustable bandwidth and adjustable center frequency when a Fourier domain mode-locking condition is satisfied (paragraphs 68-73, 78-80); 
the phase modulator is configured to modulate the combined electrical signal, which is input through the electrical signal input terminal, onto a frequency-scan optical signal emitted from the frequency-scan light source (see figure 1, phase modulator 3 is connected to laser 3 as well as a combination of sources of the electric signal through elements 5-10 which is the combination of electric signal through elements 11-13 and light elements 1-2, all related to frequency as described throughout the disclosure), and is configured to output a double-sideband phase-modulated optical signal (paragraphs 12 and 54); 
the optical filter is configured to selectively attenuate or amplify one sideband of double sidebands of the double-sideband phase-modulated optical signal (paragraph 12 and 54 – both sidebands pass through and thus is able to selective attenuate both bands at the time they pass through – this limitation is under a ‘wherein’ clause (meaning comprising) thus allowing two elements to read on the claim language of one element); 
the photodetector is configured to detect a signal filtered by the optical filter (figure 1, photodetector 7 receives signals from the electric and light sources that would pass through the filter, see at least paragraphs 58 and 59); 
the photodetector, the power divider, the electric amplifier, the combiner, and the phase modulator are connected through cables (the elements in figure 1 are connected through cables – paragraphs 13 and 14, noting an optical fiber is a type of cable); and 
the power divider, the electric filter, and the oscilloscope are connected through cables (the elements in figure 1 are connected through cables – paragraphs 13 and 14, noting an optical fiber is a type of cable).
Li et al. lacks specifically wherein the combiner is configured to receive a signal to be measured, and to combine the signal to be measured with a frequency-scan signal generated by self-excited oscillation in the optoelectronic oscillator resonant cavity to form a combined electrical signal, the combined electrical signal being input into an electrical signal input terminal of the phase modulator.
	Zheng discloses a system for measuring characteristics of a signal to be measured that will be combined with a pulsed laser and run through an optical fiber and a photodetector (abstract, figure 2), such that the electro-optical intensity module combines the signal to be measured with the triple wavelength pulsed laser which when mixed then creates the modulated signal based on the combined signal to be measured with the laser beam (see paragraphs 3 and 16), the signal to be measured will be analyzed for frequency, amplitude, and phase in a frequency mixer system (see paragraph 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Li et al. to include having a combiner that is configured to combine a signal to be measured with the frequency scan signal generated by a laser and in order to provide the combined signal to a modulator to be output as taught by Li et al. in order to determine time frequency characteristic measurement (abstract, paragraph 6) so as to increase the functionality of the system of Li to have a large measurement range (abstract).
In regard to claim 2, Li et al. lacks specifically wherein the frequency-scan light source is a current-driven frequency-scan semiconductor laser or a single-sideband-modulation-based frequency-scan light source, and the frequency-scan light source has an emission wavelength which is changed periodically.
Zheng discloses wherein the frequency scan light source is a single-sideband-modulation-based frequency scan light source (see paragraphs 7 and 9, single pulsed laser source would broadly be single sideband as it is one pulse, which has repetition rates as the modulation) and has an emission wavelength that is changed periodically (paragraph 8 states the optical pulses that can be produced have different wavelengths). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Li et al. to include having the laser describe above as taught by Zheng to increase the functionality of the system of Li to have a large measurement range (abstract).
In regard to claim 3, Li et al. discloses wherein the optical filter is a notch optical filter, or an optical filter based on a stimulated Brillouin scattering effect gain spectrum (see paragraphs 12, 54, 55).
In regard to claim 4, Li et al. discloses wherein, the frequency-scan light source, the phase modulator, the optical filter, and the photodetector together form a microwave photonics filter, and the microwave photonics filter has a frequency-scan period that matches a time delay due to a single pass of signals in a loop of the optoelectronic oscillator resonant cavity, which satisfies the following Fourier domain mode-locking condition: nT = Tr wherein, n is a positive integer, T is a period of change of the microwave photonics filter, and Tr is the time delay due to a single pass of the signals in the loop of the optoelectronic oscillator resonant cavity (paragraphs 16-19).
In regard to claim 5, Li et al. discloses wherein the frequency spectrum detection system is configured to implement frequency spectrum detection in different frequency measurement ranges by changing a magnitude relationship between a frequency of the frequency-scan signal, a frequency of the signal to be measured and a center frequency of the electric filter (paragraphs 77-80).
In regard to claim 6, Li et al. discloses wherein the frequency spectrum detection system further comprises a polarization controller for controlling a polarization state of optical signals (the laser system 1, is a narrow linewidth single wavelength laser, meaning that the light is polarized in a specific direction, thus controlled).
In regard to claim 7, Li et al. discloses wherein the frequency spectrum detection system further comprises an optical amplifier or a second electric amplifier for amplifying signals (optical amplifier/attenuator – 12, paragraph 11).
In regard to claim 8, Li et al. discloses wherein the loop of the optoelectronic oscillator resonant cavity comprises a single loop or multiple loops (single loop – see elements of figure 1 forming a loop).

Response to Arguments
As stated above, priority has been perfected, and, CN 110702985 is no longer considered prior art.  Therefore, the 35 U.S.C 102 rejection has been withdrawn.  Also, the objection to the drawings and claims have been withdrawn.
As to CN10984244 which has a publication date of June 4, 2019 is still before the effective filing date of the current application of August 30, 2019.  Therefore, the reference qualifies under 35 U.S.C 102(a)(1), and, the 35 U.S.C. 103 remains pending.  Applicant simply stating that some of the inventors of Li et al. are the same as some of the inventors of the present disclosure is not enough to receive an exception under 102(b)(1).  Noting that while some of the inventors are the same, both the reference and the present invention include additional inventors that are not named an inventor in the other application. 
Applicant is directed to MPEP 2153.01(a) of which part is copied below:
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).	The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130 ) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a)  due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1)  because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A)  for a grace period inventor disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896